DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 17-19, 21-23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 03/029365), when taken with Foley et al. (US 8,541,072).
Regarding claims 17 and 19:  Xu et al. (WO ‘365) discloses Example 1 [Ex. 1; pg. 8, ln. 22 - pg. 9, ln. 24; Table 1, Ex. 1] contains 7.2 wt% urethane acrylate oligomer (CN980), 27.5 wt% urethane acrylate oligomer (CN2901) {34.7 wt% urethane acrylate oligomers}, 33 wt% triethyleneglycol dimethacrylate, 19 wt% tridecyl methacrylate and 2 wt% photoinitiator [Ex. 1; pg. 8, ln. 22 - pg. 9, ln. 24; Table 1, Ex. 1].  Xu et al. (WO ‘365) discloses about 0.1 to about 5 wt% of photoinitiator (ex. Irgacure 184) [pg. 5, ln. 9-15].
Xu et al. (WO ‘365) does not disclose Ex. 1 containing 5 wt% photoinitiator.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while Ex. 1 does not contain 5 wt% photoinitiator, one having skill in the art would have found it obvious to have prepared a composition containing 5 wt% photoinitiator, as Xu et al. (WO ‘365) discloses about 5 wt% of photoinitiator (ex. Irgacure 184) [pg. 5, ln. 9-15]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
et al. (US ‘072) provides evidence that CN980 and CN2901 are oligomers [7:1-3; 7:45-46].
Regarding claim 18:  Xu et al. (WO ‘365) discloses about 10 to about 60 wt% of diluents (ex. tridecyl methacrylate) [pg. 4, ln. 17-27].
Xu et al. (WO ‘365) does not disclose Ex. 1 containing 25-47 wt% tridecyl methacrylate.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while Ex. 1 does not contain 25-47 wt% tridecyl methacrylate, one having skill in the art would have found it obvious to have prepared a composition containing 25-47 wt% tridecyl methacrylate, as Xu et al. (WO ‘365) discloses about 10 to about 60 wt% of diluents (ex. tridecyl methacrylate) [pg. 4, ln. 17-27]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Regarding claim 21:  Xu et al. (WO ‘365) discloses about 20 to about 40 wt% of urethane acrylates (ex. CN980 and CN2901) [pg. 3, ln. 33-39].
Xu et al. (WO ‘365) does not disclose Ex. 1 containing 20-30 wt% urethane acrylates.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while Ex. 1 does not contain 20-30 wt% urethane acrylates, one having skill in the art would have found it obvious to have prepared a composition containing 20-30 wt% urethane acrylates, as Xu et al. (WO ‘365) discloses about 20 to about 40 wt% of urethane acrylates (ex. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Regarding claim 22:  Xu et al. (WO ‘365) discloses about 0.1 to about 5 wt% of photoinitiator (ex. Irgacure 184) [pg. 5, ln. 9-15].
Xu et al. (WO ‘365) does not disclose Ex. 1 containing 3-5 wt% photoinitiator.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while Ex. 1 does not contain 3-5 wt% photoinitiator, one having skill in the art would have found it obvious to have prepared a composition containing 3-5 wt% photoinitiator, as Xu et al. (WO ‘365) discloses about 0.1 to about 5 wt% of photoinitiator (ex. Irgacure 184) [pg. 5, ln. 9-15]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Regarding claim 23:  Xu et al. (WO ‘365) discloses about 0.1 to about 1 wt% of polymerization inhibitors [pg. 7, ln. 7-10].
Xu et al. (WO ‘365) does not specifically disclose Ex. 1 containing about 0.1 to about 1 wt% of polymerization inhibitors.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included about 0.1 to about 1 wt% of polymerization inhibitors based on the invention of Xu et al. (WO ‘365), and would have been motivated to do so since Xu et al. (WO ‘365) suggests that the composition can contain about 0.1 to about 1 wt% of polymerization inhibitors [pg. 7, ln. 7-10].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 33:  Xu et al. (WO ‘365) discloses the basic claimed composition [as set forth above with respect to claim 17].
The claimed effects and physical properties, i.e. a viscosity of 70 mPa⸱s or less at 25 oC, would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/476,734 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the support material composition of Application No. 16/476,734 anticipates the instant claimed composition for a supporting material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-19 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Xu et al. (WO 03/029365) was relied on for disclosing Example 1 [Ex. 1; pg. 8, ln. 22 - pg. 9, ln. 24; Table 1, Ex. 1] containing 7.2 wt% urethane acrylate oligomer (CN980), 27.5 wt% urethane acrylate oligomer (CN2901) {34.7 wt% urethane acrylate oligomers}, 33 wt% triethyleneglycol dimethacrylate, 19 wt% tridecyl methacrylate and 2 wt% photoinitiator [Ex. 1; pg. 8, ln. 22 - pg. 9, ln. 24; Table 1, Ex. 1].  Xu et al. (WO ‘365) discloses about 0.1 to about 5 wt% of photoinitiator (ex. Irgacure 184) [pg. 5, ln. 9-15].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767